Citation Nr: 0939826	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-39 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left leg and right leg, to include as secondary to service-
connected chondromalacia of the left knee.

2.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to service-connected 
chondromalacia of the left knee.

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  

In that rating decision the RO in part denied a claim for an 
increased disability rating for chondromalacia of the left 
knee in excess of 10 percent; and addressed the issue of 
whether new and material evidence had been received to reopen 
a claim for service connection for arthritis, including of 
the left leg, right leg, and right hand.  The RO declined to 
reopen that claim on the basis that no new and material 
evidence had been submitted in support of a claim previously 
denied (in a prior final decision).  See 38 C.F.R. § 
3.104(a).  In this case, however, there was no prior "final 
decision" on the matter since the Veteran initiated an 
appeal from the June 2003 rating decision by submitting a 
notice of disagreement in December 2003, within one year of 
the only prior decision denying the service connection 
claim-a March 2003 rating decision.  38 C.F.R. § 20.302.  

Because the Veteran initiated an appeal within one year of 
the March 2003 rating decision, and thereafter perfected the 
claim for service connection for arthritis of the left leg, 
right leg, and right hand, the March 2003 decision never 
became final; and the proper claim on appeal is entitlement 
to service connection for arthritis of the left leg, right 
leg, and right hand.  

During the pendency of the increased rating claim, in a June 
2004 rating decision the RO increased the assigned rating for 
chondromalacia of the left knee from 10 to 20 percent, 
effective from June 5, 2002 (date of claim).  The increased 
rating claim, however, remains in controversy because the 
different staged ratings assigned before and from that date 
remain less than the maximum available benefit awardable.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In a May 2004 rating decision the RO assigned a temporary 
total evaluation (of 100 percent) effective from January 16, 
2004 to the end of April 2004, based on surgical or other 
treatment necessitating convalescence associated with the 
service-connected left knee chondromalacia disability.  See 
38 C.F.R. § 4.30.  That rating thereby reverted to the 
schedular 20 percent rating effective from May 1, 2004.  The 
Veteran's claim for a higher rating for the chondromalacia of 
the left knee does not include for the period from January 
16, 2004 to the end of April 2004, during which the temporary 
total rating pursuant to 38 C.F.R. § 4.30 was assigned.

In a February 2007 rating decision the RO denied a claim for 
specially adapted housing.  The Veteran initiated an appeal 
on that claim by filing a notice of disagreement in April 
2007, however, in August 2007 he withdrew that claim.

In August 2007 the Veteran testified before a Decision Review 
Officer at the RO with respect to the claims on appeal.

In a May 2008 rating decision the RO granted a separate 10 
percent rating (service connection) for left knee disability 
of osteoarthritis, effective from June 5, 2002.  In a 
September 2005 rating decision the RO granted service 
connection for three scars of the left knee associated with 
the chondromalacia of the left knee.  The Veteran did not 
initiate an appeal from these decisions so these ratings are 
not here a subject of appeal. 

The issue of service connection for arthritis of the right 
hand is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Other than for the knee and hip, there is no competent 
medical evidence showing a diagnosis of current arthritis of 
the left leg and/or right leg. 

2.  Chondromalacia of the left knee is manifested by symptoms 
productive of marked knee disability; and is not productive 
of nonunion of the tibia and fibula, with loose motion, 
requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for arthritis of the left leg and right leg, are 
not met.  38 U.S.C.A. §§ 1131, 1132, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

2.  The criteria for a rating of 30 percent, but no higher, 
for chondromalacia of the left knee effective March 23, 2004, 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.40, 4.45, Part 4, 
Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between May 2003 and July 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
and rating claim on appeal.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a May 2008 
statement of the case (right leg disability claim) and in a 
January 2009 supplemental statement of the case (left leg 
disability and rating claims).  To the extent the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Notwithstanding all of the foregoing, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims entitlement to service connection for 
arthritis of the left leg and  of the right leg, to include 
as secondary to the Veteran's service-connected 
chondromalacia of the left knee.  Review of the record shows 
that during the pendency of the current claim on appeal, the 
RO granted service connection for arthritis conditions 
(osteoarthritis or degenerative arthritis) of the right and 
left knees and of the right and left hips, in rating 
decisions of September 2004, May 2008, and February 2009.  
Thus, the current claim for arthritis of the left leg and 
right leg does not include for these parts.  Careful review 
of the competent evidence on file does not show any diagnosis 
of an arthritis disorder involving any other parts of the 
left leg or right leg.    

Arthritis is generally defined as an inflammation of a joint.  
See Dorland's Illustrated Medical Dictionary 152 (31st ed. 
2007).  Other than the medical evidence showing arthritis 
involvement in the service-connected arthritis of the 
bilateral hip and knee joints, there is no competent evidence 
of arthritis involving any other joints of the left and right 
legs to include any of the feet or ankles.  

In summary, review of the claims file shows no competent 
medical evidence of any current left leg arthritis disorder 
or right leg arthritis disorder as claimed, other than for 
bilateral knee and hip joints for which the RO has already 
granted service connection.  Thus the preponderance of the 
evidence is against the claim for service connection for 
arthritis of the left leg and right leg.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Increased Rating for Chondromalacia of the Left Knee 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).  When a disability is not specifically listed in the 
Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (2009).

The RO has evaluated the Veteran's chondromalacia of the left 
knee as 10 percent disabling prior to June 5, 2002, and as 20 
percent disabling from that date, pursuant to a hyphenated 
diagnostic code, Diagnostic Code 5099-5261.  That hyphenated 
code reflects that the disability has been evaluated on a 
basis analogous to limitation of extension of the leg.  See 
38 C.F.R. §§  4.20, 4.71a, Diagnostic Code 5261 (2009).  
Review of the reasons given in the June 2004 rating decision, 
in which the RO increased the rating to 20 percent effective 
June 5, 2002, shows that the RO actually evaluated the knee 
based on its finding that the knee impairment was productive 
of moderate malunion of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2009).

Notably, in a May 2008 rating decision the RO granted service 
connection for osteoarthritis of the left knee and assigned 
that disability a 10 percent rating under Diagnostic Code 
5010 effective from June 5, 2002.  Thus there is a separate 
10 percent rating for left knee disability of osteoarthritis.  
The Veteran did not appeal that rating, and the 
chondromalacia of the left knee may not be evaluated on the 
basis of symptomatology of the separately service-connected 
osteoarthritis of the left knee without violating rules 
against pyramiding.  See 38 C.F.R. § 4.14.  

In particular, Diagnostic Code 5010 provides that traumatic 
arthritis, when substantiated by X-ray findings, is to be 
evaluated under Diagnostic Code 5003 as degenerative or 
osteoarthritis, which in turn indicates the disability will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved, which here are Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension, respectively.  Thus, 
these codes and Diagnostic Code 5256, a code used to evaluate 
for knee ankylosis, would be prohibited for evaluation of the 
chondromalacia of the left knee.

Dorland's Illustrated Medical Dictionary defines 
Chondromalacia as softening of the articular cartilage, most 
frequently in the patella; and chondromalacia of the 
patellae, as pain and crepitus over the anterior aspect of 
the knee, particularly in flexion, with softening of the 
cartilage on the articular surface of the patella and, in 
later stages, effusion.  See Dorland's Illustrated Medical 
Dictionary 358 (31st ed. 2007).  Effusion is defined as the 
escape of fluid into a part or tissue, as an exudation or a 
transudation.  Id. at 603.

The RO has assigned the chondromalacia of the left knee a 
disability rating of 20 percent.  Under Diagnostic Code 5262 
a 20 percent rating reflects findings of moderate knee 
disability due to malunion.  Under that code, a higher rating 
of 30 percent is assignable if there is competent evidence of 
marked knee disability.  A higher rating of 40 percent is 
assignable if there is tibia and fibula impairment of 
nonunion, with loose motion, requiring brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  The maximum assignable rating 
under Diagnostic Code 5262 is 40 percent.

VA treatment records in June 2002 show that the Veteran 
reported complaints of significant pain associated with his 
left knee condition.  On one visit then she reported that the 
knee was "killing me" and that it hurt when she walked a 
lot or the weather changed.  She reported she had a knee 
brace but it did not help very much.  The treatment provider 
noted objective findings including that the Veteran had a 
limp, impaired range of motion, and mild edema and no 
erythema.  The assessment was that there was exacerbation of 
chronic knee pain, and degenerative joint disease.  A 
treatment note later that month contains an assessment of 
knee pain, worse for last two months.  Last X-ray was normal.

Private treatment records include a report of X-ray 
examination in December 2003, which shows a finding of a 
Grade III tear on the inferior articular surface of the 
posterior horn of the medial meniscus, and other less 
pertinent findings.  The report concluded with an opinion of 
medical meniscus tear; osteonecrosis to inferior patella with 
possible intraarticular mouse.

A December 2003 VA orthopedic consultation report shows that 
the Veteran had crepitus on motion with acute tenderness 
along the medial joint surface.  The examiner suspected the 
Veteran may have an internal derangement.  

Private treatment records show that in January 2004 the 
Veteran underwent surgery-left knee arthroscopy, partial 
medial meniscectomy, chondroplasty, removal of superior 
synovial shelf-in treatment of internal derangement of the 
left knee. 

The report of an April 2004 VA examination for joints shows 
that the Veteran reported she currently had a lot of pain in 
the left knee, leg swelling, and poor sleep.  She reported 
that she could not stand for more than 10 minutes.  She 
walked with a cane and could walk only two or three blocks at 
a time.  She could not climb stairs and could drive short 
distances.  She had stiffness all day.     

On examination the examiner recorded findings including that 
the Veteran appeared distressed in pain.  She could walk only 
very slowly.  She had a cane in the right hand.  Pain score 
was 7/10.  The knee had two scars and mild effusion.  There 
was no evidence of instability.  The Veteran could not comply 
with any Apley's test or McMurray's test due to spasm.  There 
was no wasting of muscles around the left knee.  

After examination the report contains an impression of a 
history of chronic pain in the left knee with recent 
arthroscopic surgery.  The Veteran has osteoarthrosis and 
meniscal injury; severe limitation of the joint; "she is 
unable to work"; she had difficulty walking; X-rays show 
varus deformity bilaterally.

The report of a July 2004 addendum to the April 2004 VA 
examination shows that the examiner commented that during the 
April 2004 VA examination, there was no excessive laxity and 
there was excessive spasm on trying to move the left knee.  
Instability could not be accessed fully on instability 
testing.  The examiner opined that the prior left knee giving 
away must have been corrected by the January 2004 surgery.  

The report of a January 2008 VA examination of the joints 
shows that the Veteran reported current treatment of taking 
Naprosyn for knee symptoms.  The report notes a medical 
history of giving way, instability, pain, stiffness, one or 
two episodes of dislocation or subluxation a year, repeated 
effusion; and no deformity or locking.  On examination 
findings included that there was no inflammation.  Other 
findings pertained mostly to symptoms referable to the 
Veteran's left knee disability of osteoarthritis, such as 
range of motion.

On review of the record, and after giving the Veteran the 
benefit of the doubt, the objective medical evidence is at 
least in equipoise as to whether the Veteran's service-
connected chondromalacia of the left knee results in 
symptomatology productive of marked disability.  Clearly the 
objective medical findings document that the disorder has 
resulted in serious impairment overall, requiring surgical 
treatment and involving pain and other symptoms.  On that 
basis, a 30 percent disability rating is warranted pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262.

However, except for the period during which the Veteran 
already received a temporary total rating for convalescence 
under 38 C.F.R. § 4.30, the medical evidence does not reflect 
findings productive of more than marked knee disability due 
to malunion.  Notably, to some extent the left knee 
symptomatology such as pain on movement are attributable to 
the separately service-connected left knee osteoarthritis; 
which is separately rated as 10 percent disabling and not on 
appeal.  Further, none of the medical records on file contain 
evidence of any nonunion of the tibia and fibula with loose 
motion requiring a brace, such as required to warrant a 
higher rating under Diagnostic Code 5262.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

As noted above, a disability rating under diagnostic codes 
pertaining to limitation of motion of the knee are not 
applicable in this case since a separate rating for 
osteoarthritis is in effect and not on appeal.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5260, 5261.  A rating in 
excess of the 30 percent granted here is not assignable under 
any other diagnostic codes involving knee impairment.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263. 

Thus, a rating of 30 percent and no more is warranted for 
chondromalacia of the left knee.  A rating in excess of 30 
percent is not warranted for the Veteran's service-connected 
chondromalacia of the left knee under any of the diagnostic 
codes for evaluation of the knee under 38 C.F.R. § 4.71a. 

The above determination is based on application of pertinent 
provisions of the Rating Schedule.  Because of comments by 
the VA examiner in April 2004, that the Veteran "is unable 
to work", the Board also considered whether it would be 
proper to refer the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  But the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.
 
There is no showing that the Veteran's service-connected 
chondromalacia of the left knee alone reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of an evaluation higher than that in effect on an 
extraschedular basis. See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the left knee chondromalacia disability 
alone results in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) for any 
period since the Veteran submitted his claim for an increase 
in rating.  Notably, the RO has granted the Veteran a total 
disability evaluation based upon unemployability due to 
overall service-connected disability, effective from October 
30, 2004.

Moreover, the left knee chondromalacia condition is not shown 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for arthritis of the left leg and right 
leg is denied.

A 30 percent rating is granted for chondromalacia of the left 
knee, subject to the controlling regulations governing the 
payment of monetary benefits.
 

REMAND

The Veteran is seeking entitlement to service connection for 
arthritis of the right hand, to include as secondary to 
chondromalacia of the left knee.  Review of the record 
indicates that this claim requires additional development 
prior to adjudication on the merits.  

Review of the record includes evidence of a diagnosis of 
arthritis of the right hand.  The report of a March 2007 VA 
X-ray report contains findings of minimal osteoarthritis of 
the interphalangeal joints and metacarpophalangeal joint of 
the fifth finger and thumb.  Other medical records confirm 
this diagnosis, and alternatively, of degenerative joint 
disease of the right hand interphalangeal joints and 
metacarpophalangeal joint of the fifth finger and thumb.  The 
right hand condition is addressed in the report of the most 
recent VA examination in January 2008.  The examiner did not 
provide an opinion, however, on whether the claimed condition 
was caused by or permanently worsened by the service-
connected chondromalacia of the left knee. The examiner did 
not address whether the arthritis of the right hand was 
secondary to chondromalacia of the left knee, or 
etiologically related to service otherwise.  

The Veteran has submitted a private medical record suggesting 
that the claimed right hand arthritis may be due to service 
connected chondromalacia of the left knee.  In a July 2008, 
Adahli E. Massey, M.D., stated in part that it was his 
opinion that the Veteran had osteoarthritis that was a 
secondary condition due to the service-connected left knee 
injuries in service.  

Dr. Massey further opined that there was a nexus between the 
inservice injury of the left knee and present disease of 
osteoarthritis.  Dr. Massey further stated that "the current 
conditions affect" the Veteran's right hand and other cited 
parts-noting that arthritis can affect any and all joints 
within the skeletal system.  While the statement indicates 
that the osteoarthritis of the left knee "affects" the 
right hand, the opinion is unclear whether the diagnosed 
arthritis of the right hand is proximately due to, or the 
result of, the service-connected left knee disability.

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In sum, a remand is necessary to request an opinion regarding 
any etiological nexus between any current arthritis condition 
of the right hand, and service to specifically include as 
secondary to the service-connected chondromalacia or 
arthritis of the left knee.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Prior to any examination, all outstanding 
pertinent records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she provide information as to the dates of 
any treatment received for her right hand 
disability since January 2008, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, inform the Veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim. 38 C.F.R § 3.159 
(2009).  

2.  Thereafter, the RO should schedule the 
Veteran for an orthopedic examination, by 
an appropriate specialist, to determine 
the nature and etiology of any arthritis 
of the right hand. 

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a history of 
associated right hand symptoms.  For any 
right hand disability diagnosed to 
specifically include arthritis, the 
examiner should provide a medical opinion 
as to whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that such disability: 

(i) began or was permanently worsened 
during service; or 

(ii) was caused by or aggravated by 
the service-connected left knee 
chondromalacia or arthritis, or other 
service-connected arthritis 
disability; or 

(iii) in the case of arthritis, 
became manifested to a compensable 
degree within one year of separation 
from active duty.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current right hand 
arthritis disability to service or to a 
service-connected disability.  In this 
regard the examiner should comment on the 
nexus opinion contained in the July 2008 
statement from Adahli E. Massey, M.D.
 
3.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claim on appeal for service connection 
for arthritis of the right hand.  If the 
benefit sought is not granted, issue the 
Veteran and her representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
Veteran and representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


